Citation Nr: 0604075	
Decision Date: 02/13/06    Archive Date: 02/22/06	

DOCKET NO.  02-14 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder.  

2.  Entitlement to service connection for obstructive sleep 
apnea.  

3.  Entitlement to an increased evaluation for lumbosacral 
strain with traumatic arthritis, currently evaluated at 
20 percent.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from August 2001 and April 2002 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida, that denied the 
benefits sought on appeal.  The veteran, who had active 
service from February 1963 to February 1966, appealed those 
decisions to the BVA, and the case was referred to the Board 
for appellate review.  

The issues of entitlement to service connection for a 
psychiatric disorder and obstructive sleep apnea will be 
addressed in the REMAND portion of this decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran's back disability is shown to be productive 
of severe functional impairment, but does not manifest 
symptomatology reflective of pronounced intervertebral disc 
syndrome.  

3.  As of September 23, 2002, the veteran's back disability 
was not productive of incapacitating episodes having a total 
duration of at least six weeks during the past 12 months or 
chronic neurologic manifestations, nor is the back disability 
characterized as having unfavorable ankylosis of the lumbar 
spine or residuals of a vertebral fracture without cord 
involvement.  

4.  As of September 26, 2003, the veteran's back disability 
did not manifest unfavorable ankylosis of the entire 
thoracolumbar spine, associated objective neurologic 
abnormalities such as bowel or bladder impairment, or 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  


CONCLUSION OF LAW

The schedular criteria for a 40 percent evaluation for lumbar 
strain with traumatic arthritis have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1-
4.14, 4.40-4.46, 4.71a, Diagnostic Code 5295 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the evidence necessary to substantiate a claim for 
benefits under laws administered by the VA.  The VCAA also 
requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2005).  

In this regard, the Board acknowledges that the veteran does 
not appear to have been informed of the substance of the VCAA 
in connection with his claim for an increased evaluation for 
his back disability in conformity with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  However, the Board finds that the 
notification and assistance obligations of the VCAA have 
effectively been satisfied and that the Board can proceed 
with appellate review.  

The Board observes that letters from the RO to the veteran 
dated in September 2001 and March 2005 both refer to the 
veteran's claim for an increased evaluation for his back 
disability.  However, a review of those letters indicates 
that the veteran was actually informed of what the evidence 
must show to establish entitlement to service-connected 
compensation benefits, rather than what the evidence must 
show to establish entitlement to an increased evaluation for 
his back disability, specifically evidence that his back 
disability had increased in severity.  Nevertheless, the 
veteran was informed of the substance of the VCAA in the 
Statement of the Case and the Supplemental Statement of the 
Case, as well as the schedular criteria from the Schedule for 
Rating Disabilities that needed to be satisfied in order to 
warrant higher evaluations for his back disability.  The 
Board also believes that the Statement of the Case and 
Supplemental Statement of the Case satisfied the notification 
requirements of the VCAA by: (1) informing the veteran about 
the information and evidence not of record that was necessary 
to substantiate the claim; (2) informing the veteran about 
the information and evidence the VA would seek to provide; 
(3) informing the veteran about the information and evidence 
he was expected to provide; and (4) requesting the veteran 
provide any evidence in his possession that pertains to his 
claim.  

The Board acknowledges that the Statement of the Case and the 
Supplemental Statement of the Case which provided notice of 
the VCAA to the veteran were provided to him after the 
initial unfavorable decision in this case.  However, in 
another case involving the timing of the VCAA notice, the 
United States Court of Appeals for Veterans Claims (Court) 
held that in such situations the veteran has a right to a 
VCAA content-complying notice and proper subsequent VA 
process.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Following the issuance of the Statement of the Case and the 
February 2005 Supplemental Statement of the Case the RO 
obtained additional evidence, reviewed the veteran's claim, 
continued the denial of the benefit sought and issued a 
Supplemental Statement of the Case in April 2005.  The Board 
also notes that the veteran and his representative have not 
argued that any error or deficiency in the VCAA notice has 
prejudiced him in the adjudication of his claim.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Therefore, 
under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Under the VCAA, the VA also has an obligation to assist a 
claimant in developing the facts pertinent to his claim.  In 
this regard, the veteran's service medical records were 
previously obtained and are associated with the claims file, 
although those records are not probative of the medical 
question presented in this appeal, specifically the current 
severity of the veteran's back disability.  In addition, 
private and VA medical records identified by the veteran have 
been obtained and the veteran was afforded VA examinations in 
order to assess the severity of his back disability.  He and 
his wife also presented testimony at hearings before the RO 
and the Board.  

While the Board acknowledges that there are apparently Social 
Security disability records which have not been obtained in 
connection with the veteran's claim for an increased 
evaluation of his back disability, statements from the 
veteran and his wife indicate that such records are not 
necessary for resolution of the veteran's claim for an 
increased evaluation for his back disability.  For example, 
in an October 2001 statement the veteran indicated that he 
depended on the VA for treatment and VA medical records have 
been obtained and were considered in connection with the 
veteran's claim.  In addition, at the veteran's hearing 
before the BVA the veteran's wife testified that his Social 
Security was based primarily on his depression.  As such, 
these records do not appear to be relevant or probative to 
this claim.  Lastly, the veteran and his representative have 
not made the RO or the Board aware of any additional evidence 
that needs to be obtained in order to fairly decide the 
veteran's claim.  Therefore, the Board finds that all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained and that the case is 
ready for appellate review.  

By way of background, a rating decision dated in 
December 1984 granted service connection for a mild traumatic 
back injury based on a review of service medical records and 
the report of a VA examination.  That rating decision 
assigned a noncompensable evaluation under Diagnostic 
Code 5294 for sacroiliac injury and weakness, which in turn 
is evaluated under the criteria set forth under Diagnostic 
Code 5295 for lumbosacral strain.  A rating decision dated in 
April 1985 subsequently increased the evaluation from 
noncompensable to 10 percent.  That evaluation remained in 
effect until an August 2001 rating decision increased the 
evaluation from 10 percent to 20 percent.  That rating 
decision indicated that the veteran had moderate limitation 
of motion of the lumbar spine that warranted a 20 percent 
evaluation.  The veteran continues to be in receipt of a 
20 percent evaluation.  

Under the schedular criteria in effect when the veteran filed 
his claim for an increased evaluation for his back 
disability, a 10 percent evaluation was for assignment with 
characteristic pain on motion under Diagnostic Code 5294 and 
a 20 percent evaluation with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in a 
standing position.  The next higher 40 percent evaluation 
contemplates findings of a severe disability with listing of 
the whole spine to the opposite side, a positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5294.  

In addition, a 10 percent evaluation is for assignment for 
slight limitation of lumbar spine motion, a 20 percent 
evaluation for moderate limitation of lumbar spine motion and 
a 40 percent evaluation for severe limitation of lumbar spine 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5292.  Lastly, a 
20 percent evaluation could be assigned for moderate 
intervertebral disc syndrome with recurring attacks, a 
40 percent evaluation for severe intervertebral disc syndrome 
with recurring attacks with intermittent relief and a 
60 percent evaluation for pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site at the diseased disc with little 
intermittent relief.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293.  

After reviewing the evidence that was of record at the time 
of the August 2001 rating decision which increased the 
evaluation for the veteran's back disability from 10 percent 
to 20 percent the Board is of the opinion that the veteran's 
disability is more severe than evaluated by the RO in the 
August 2001 rating decision.  A statement from a private 
physician dated in June 2000 indicated that the veteran was 
under care for chronic back pain.  At the time of a VA 
examination performed in October 2000 the veteran appeared to 
be in a mild amount of discomfort.  His gait was somewhat 
antalgic and he definitely appeared to have some difficulty 
walking.  Strength was 5/5 in all muscle groups of the lower 
extremities.  There was a moderate amount of tenderness over 
his lower lumbar spine.  There was no postural abnormalities 
or abnormalities of the musculature of the back noted.  On 
range of motion the veteran was able to forward flex to 
approximately 45 degrees, extend backwards to only about 
10 degrees, rotate to the left and right by 20 degrees and 
bend laterally to 10 degrees.  The assessment following the 
examination was that the veteran was injured in a motor 
vehicle accident approximately 36 years ago and that since 
that time he had significant problems with back pain along 
with some weakness, fatigability and lack of endurance.  The 
examiner indicated that the veteran did not have any 
incoordination as a result of this, but did have some 
flare-ups which would limit his range of motion a further 
10 percent over the significant range of motion limitation he 
already had.  The veteran would also have an approximately 
10 percent increase in pain during these flare-ups.  X-rays 
disclosed a mild to moderate degree of degenerative disease 
especially at L5 and S1.  

While the RO determined that the October 2000 VA examination 
demonstrated that the veteran had moderate limitation of 
motion, the Board is of the opinion that the examination 
report creates a question as to which of two disability 
evaluations most nearly approximates the veteran's overall 
disability picture, specifically, whether he has moderate or 
severe limitation lumbar spine of motion.  While the range of 
motion reported at the time of the examination was clearly 
reflective of moderate limitation of lumbar spine motion, the 
examiner's comment that the veteran had a further limited 
range of motion of approximately 10 percent over what he 
described as a significant range of motion limitation with a 
further increase in pain leads the Board to believe that when 
the provisions of 38 C.F.R. §§ 4.40 and 4.45, as well as the 
guidance of the Court in the case of DeLuca v. Brown, 8 Vet. 
App. 202 (1995), creates a doubt as to whether the veteran 
has severe limitation of lumbar spine motion.  Resolving any 
reasonable doubt in the veteran's favor, the Board concludes 
that the veteran warrants a 40 percent evaluation based on 
the October 2000 VA examination.  However, the veteran is not 
entitled to an evaluation in excess of 40 percent because his 
disability is not characterized as intervertebral disc 
syndrome and there were little in the way of neurological 
findings reported at the time of the October 2000 VA 
examination.  

Effective September 23, 2002, the schedular criteria used to 
evaluate intervertebral disc syndrome were amended, and 
effective September 26, 2003, the schedular criteria used to 
evaluate the spine were revised and amended.  Since the 
September 2002 changes involved changes in the evaluation of 
intervertebral disc syndrome, and the veteran's back has not 
been characterized as intervertebral disc syndrome, the 
changes in the schedular criteria used to evaluate 
intervertebral disc syndrome effective September 23, 2002, 
are not for application in this case.  The changes effective 
September 26, 2003, however, provide for a General Rating 
Formula for Diseases and Injuries of the Spine that assigns 
evaluations with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by the residuals of the injury or disease.  
Under this formula, a 40 percent evaluation is for assignment 
when forward flexion of the thoracolumbar spine is 30 degrees 
or less, or there is favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent evaluation is for 
assignment for unfavorable ankylosis of the entire 
thoracolumbar spine and a 100 percent evaluation is for 
assignment for unfavorable ankylosis of the entire spine.  

However, since evaluations in excess of the 40 percent 
evaluation assigned by this decision are for assignment for 
ankylosis, the veteran is not entitled to an evaluation in 
excess of the 40 percent assigned by this decision since he 
is not shown to have ankylosis of his lumbar spine.  The VA 
examination performed in February 2002 disclosed the 
veteran's forward flexion was to 60 degrees, backward 
extension to 10 degrees and rotation to the right and left to 
20 degrees and bending laterally to 15 degrees.  While the 
examiner characterized this as a moderate loss of range of 
motion, the examiner did comment that the veteran's range of 
motion would likely worsen 10 to 15 percent during flare-ups.  
The examiner also indicated that he did not see any obvious 
radiculopathy.  

While private and VA medical records document the veteran's 
complaints of low back pain, and the veteran testified as to 
the symptomatology he experienced at hearings before the RO 
and the BVA, evaluations are assigned based on objective 
clinical findings shown in the medical evidence.  In this 
case the veteran is simply not shown to have the clinical 
findings contemplated for an evaluation in excess of 
40 percent either under the criteria that was in effect when 
he filed his claim or under the revised criteria that went 
into effect in September 2003.  

In reaching this decision, the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations had been considered, whether or not they were 
raised by the veteran, as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  The 
Board finds that the evidence of record does not present such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  In the 
absence of such factors, the Board finds that the criteria 
for assignment of an extraschedular evaluation pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  Bagwell v. Brown, 
9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 
(1995).


ORDER

Subject to the provisions governing the award of monetary 
benefits, a 40 percent evaluation for lumbar strain with 
traumatic arthritis is granted.  


REMAND

A preliminary review of the record with respect to the 
veteran's claims for service connection for a psychiatric 
disorder and for obstructive sleep apnea discloses a need for 
further development prior to final appellate review.  In this 
regard, at the veteran's hearing before the BVA the subject 
of Social Security records was discussed, and it appears that 
the veteran was going to obtain and submit those records.  
Transcript at 23.  However, those records are not associated 
with the claims file, and the Court has indicated that the 
VA's duty to assist includes obtaining Government records, 
such as records from the Social Security Administration.  
Therefore, regardless of whether the veteran appeared to 
indicate at the time of his September 2005 BVA hearing that 
he was going to obtain the Social Security records, the VA 
has an obligation to obtain those records, particularly since 
testimony presented at that hearing indicated that these 
records were relevant to his claims for service connection.  
Baker v. West, 11 Vet. App. 163 (1998).  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
in Washington, D.C., and the veteran will be notified if 
further action on his part is required.  Accordingly, this 
case is REMANDED for the following action:  

The RO should obtain and associate with 
the claims file a copy of any decision 
regarding the veteran's Social Security 
disability award and copies of all 
medical records considered in making that 
decision.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.  

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.  



	                     
______________________________________________
	Joaquin Aguayo-Pereles
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


